WALKER, J., dissenting.
The defendant was arrested upon a warrant for violation of a town ordinance in being "drunk and disorderly and (792)  using profane language upon the streets." He is indicted for *Page 603 
resisting the officer in the discharge of that duty. His defense is that the warrant was void because signed by "Davis Armfield, Mayor pro tem." The special verdict finds that Davis Armfield, an alderman of the town of Monroe, had been duly chosen mayor pro tem. by the board of aldermen on 16 March, 1905, and was still exercising the duties of that office on 19 November, 1905, when he issued this warrant.
The Revisal, sec. 2933, provides: "The mayor shall preside at the meetings of the commissioners, but shall have no vote except in cases of a tie; and in the event of his absence or sickness, the board of commissioners may appoint one of their number pro tempore to exercise his duties." The defendant contends that the election only authorized the mayor pro tem. to preside at the meeting. If so, the words used would have been "appoint one of their number pro tempore
to preside at such meeting." But the Legislature prescribed that the purpose of the appointment of a pro tempore occupant of the office of mayor should be "to exercise his duties." The only question there is, What are "the duties" of the mayor? The very next section (2934) prescribes among his duties that of being a conservator of the peace and that he shall have within the city limits "the jurisdiction of a justice of the peace in all criminal matters"; and the next section (2935) makes it his duty to execute the ordinances, laws, and rules of the government and regulations of his town or city; and sections 3156-3162, in naming those by whom warrants in criminal actions may be issued, include "mayors or other chief officers of incorporated towns." "The duties of a mayor are to cause the laws of the city to be enforced, and to superintend inferior officers." 2 Bouvier Law Dict., "Mayor." A pro tem. officer is a substitute who shall discharge the functions of the office during the absence of the officer.                                             (793)
The mayor pro tem. here was chosen in March, and was still in office in November. It does not appear why the mayor was so long disabled. The election of the mayor pro tem. must be taken as regular. This is not questioned in this case and could not be questioned collaterally in this mode. The only point is, taking the election of mayor pro tem. as properly made, does the power conferred by the statute "to exercise the duties" of mayor include that of issuing warrants when the mayor could have done so? There is nothing to indicate that he is not, like all other pro tem. officers, vested with all the duties of the principal whose place he temporarily occupies. In this every case it would be singular if from 16 March to 19 November — more than eight months — all the duties of mayor of the town should go undischarged, save the least important one, probably, that of presiding at the meetings of the board of aldermen or town commissioners. The language used by the *Page 604 
Legislature was intended, we think, to provide that in case of the absence of the mayor, from sickness or other cause, the board of town commissioners should appoint one of their number "to exercise the duties" of such mayor till his return, as fully as he could do if present, in order that the public might suffer no inconvenience or detriment by reason of his absence.
The word "mayor" first occurs in English history in 1189, when Richard I. substituted a mayor for the two bailiffs of London. The Romans styled such officer "prefectus urbi," and originally the English title for such officer was either "bailiff" or "portreeve," just as the sheriff (who had, however, far greater functions than our officer of that title) was "shirereeve," i. e., sheriff. In 5 Words and Phrases, 4450, it is said that the word mayor comes from the old English word "maier," which means "power," "authority," and not from the Latin "major" — greater. He represents the power and authority of the town, and (794)  the duty of presiding at meetings of the town commissioners is only one of the duties he exercises. While the power and duties of mayor may vary according to the charter of the town or the laws of the State, it is probably without any exception his duty to execute the laws and local regulations of his city and to supervise the discharge of their duties by the subordinate officers of the city government. Such an office could not be left vacant, without public inconvenience, during the illness or absence of the incumbent, and hence our statute provides a mode of selecting a substitute, a pro tem. mayor who shall "exercise his duties" — meaning all his duties (for there is no restriction) and as fully as he could have done.
Ingersoll Pub. Corp., 221, says that when the mayor is absent "his office may be supplied by a pro tem. election from among the members of the board, and the person thus chosen mayor pro tem." has the powers and may perform the functions of the mayor, for the time being." Where a statute required for the validity of an ordinance "approval by the mayor," it was held that "approval by the mayor pro tem." was sufficient. Saleno v.Neosho, 127 Mo., 636; 48 Am. St., 653. The same was held, if the mayor by reason of his absence was unable to perform his duties. Detroit v. Moran,46 Mich. 213.
In Bank v. Dubuque, 19 Iowa 467, it was held that where the law authorizes the appointment of a mayor pro tem., a deed executed by such officer, if otherwise regularly executed, is sufficient as if executed by the mayor.
An officer pro tem. is one who pro tempore — for the time being — is such officer, fully, completely; and he is, as Revisal, sec. 2933, provides, authorized "to execute the duties" of such office. This is true of a *Page 605 
speaker pro tem. of a legislative body (the most usual instance), who, as we know, can swear in members, issue subpoenas, or discharge any other function of the speaker, "unless otherwise provided by law or the rules of the body." Cushing Leg. Assem., 313; and so of any other officer appointed pro tem. Upon the special verdict the jury should have been instructed to return a verdict of guilty.   (795)
Reversed.